Title: To George Washington from David Humphreys, 8 February 1793
From: Humphreys, David
To: Washington, George


(Private & confidential) 
My dear Sir.Gibralter Feby 8th 1793.    
An easterly wind having suddenly sprung up, I am obliged to leave this in an hour for the Port of Lagos, (not very distant from Lisbon) or run the risque of being detained here several weeks, or even perhaps Months. For information, I beg leave to refer you to my two last public letters, of equal date, to the Secretary State.
My design in writing this is only to suggest two hints, to be taken into consideration or laid aside without ceremony, as occasion may require. The first is whether you would chuse to make use of Mr Church (who is certainly on his way from Bourdeaux to Lisbon) in the Morocco business. This is merely in confidence, & lest no Person should occur.
The second suggestion is, that (if you can find no other person but myself to undertake the affair which was first committed

to Admiral Jones & eventually to Mr Barclay) I will attempt the execution of the temporary Commission. And this upon the condition of having all the expences merely borne by the Public, and of having some Person sent by you or employed by me to do the writing & keep the accounts. For I had rather not accept, or even resign any appointment than be obliged to have public monies & perplexed accounts in my hands. I am determined never to be reproached for having in my possession public monies unaccounted for.
I speak of the expences of the voyage &c. being defrayed, because I should be obliged to be at nearly the same expence at Lisbon for House Horses & Servants as if I remained there. You know me sufficiently to be persuaded, that I should not be profuse in the expenditure. And I now wish it to be understood, that I should only expect some trifling acknowledgement of the extra Service, by way of honorary Present, in case of success.
After all, I declare, in the sincerity of my Soul, I propose myself not from a desire to be employed, but as a last expedient in case you should find no other Person ready to attempt the execution of this business. In the greatest possible haste I have the honour to be My dear Sir Your Affe friend & humble Servant

D. Humphreys


P.S. I pray you will have the goodness to present my best respects to Mrs Washington, & my Compliments to my friends with you.

